DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Supervisory Review
This application has been pending five years or more.  Consistent with MPEP 707.02, it has been considered “special” by the Examiner, and, in an effort to terminate prosecution, it has been reviewed by the Supervisory Patent Examiner as indicated by signature below.
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694                                                                                                                                                                                                        

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 8-9, 12-14, and 17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure that fails to show possession of claimed subject matter.  Independent claims 1 and 9 each includes a step for receiving at a mobile device, a message in response to scanning of a QR code by the mobile device. The disclosure lacks any description of how the scanning of a QR code by a mobile device causes some other device to send the mobile device a message. Paragraphs [0039]-[0041] generally disclose that this takes place, but do not offer any description of how this takes place. Thus, one of ordinary skill would not conclude from the specification and drawings that just before the effective filing date of the invention, the inventors were in possession of this aspect of the claimed invention. The remaining claims depend directly or indirectly from claims 1 and 9 and are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph based on such claim dependency. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8-9, 12-14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First, as discussed above in reference to the claim rejections under 35 U.S.C. §112(a), independent claims 1 and 9 lack the step of describing how the scanning of a QR Code by a mobile device results in the scanning mobile device's receipt of a message. An essential step in between the scanning of the QR Code by the mobile device and the subsequent receipt of the message by the same mobile device as a result of the scanning appears to be missing. 
This aspect of the independent claims is critical or essential to the practice of the invention. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
In Applicant's Remarks filed 29 July 2022 at pages 9-10, Applicant points to the following, among other claimed features, as being part of a technological solution to a problem that includes a combination of different technological environments, features, capabilities, messages, communication, links, and the like in a specific, integrated, and practical application of the exception:
"scanning, with said mobile device, a quick reference (QR) code displayed at a retail store, said QR code being an offer to apply for a credit card"; "receiving, at said mobile device, a message in response to said scanning of said QR code, the message comprising a link to a credit card application";
Given Applicant’s description of the importance of these features to improving technology or being part of a technological solution to a problem, the omitted step would appear to be essential to the practice of the invention. 
Dependent claims 3-5, 8, 12-14, and 17 depend from either claim 1 or 9 and are rejected for the same reason by virtue of their dependency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-5, 8-9, 12-14, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The present claims are directed to a method and thus fall into one or more statutory categories enumerated in 35 U.S.C. § 101.  However, the claims are rejected as being directed to a judicial exception.
Claims 1, 3-5, 8-9, 12-14, and 17 recite(s) applying for a credit card in response to an offer for a credit card, processing and approving a credit application, and storing a credit card associated with the credit card account.  Specifically, representative independent claim 1 (independent claim 9 recites substantially the same subject matter) recites:
[...] applying for a credit card account [...]; [...]an offer to apply for a credit card; accessing [...] said credit card application [...]; prompting [...] a user for credit application information for processing said credit card application, wherein said credit application information is numerical information; receiving, [...] said credit application information; entering [...] said credit application information into said credit card application; transmitting [...] said credit card application  [...], receiving [...]  an approval of said credit card account; presenting [...] approval of said credit card account based on said credit application information; receiv[ing] said […] credit card associated with said credit card account; [...] storing, [...] said [...] credit card associated with said credit card account; displaying said [...] credit card; and utilizing […] said […] credit card.
This falls under the Abstract Idea groupings of Section I: Groupings of Abstract Ideas of 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50 published January 7, 2019) of certain methods of organizing human activity (fundamental economic practice and commercial or legal interactions: marketing or sales activities or behaviors). Processing, approving, and providing a credit card is a fundamental economic practice.  Offering a credit card application is a commercial interaction involving marketing or sales activity or behavior. 
The additional elements in the independent claims include:
a mobile device, memory of a mobile device, a quick reference (QR) code, a downloadable digital credit card, mobile device display, messages comprising links, a system, a web page.
This judicial exception is not integrated into a practical application because the claimed invention does not apply or use the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  The claims do not provide improvements to the functioning of a computer, or to any other technology or technical field. Rather, the claims merely limit the abstract idea of applying for, receiving, and utilizing a credit card to the particular technological environment of mobile devices and networked computers. Thus, the abstract idea is not integrated into practical application (See MPEP 2106.04  subsection II.A.2. discussing Step 2A prong two).
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately or in combination, they do no more than limit the abstract idea of applying for and receiving a credit card to the particular technological environment of mobile devices and networked computers. Limitations that merely confine the use of the abstract idea to a particular technological environment fail to add an inventive concept to the claims (see MPEP 2106.05(h) discussing Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016) (particular technological environment of cellular telephones) (See MPEP 2106.05 discussing eligibility Step 2B).
The dependent claims (claims 3-5, 8 and 12-14 and 17) recite additional details such as features of credit cards or credit applications such as rewards (claims 5 and 14) or authenticating a user (claims 8 and 14) or displaying the credit card application (claims 4 and 13). These are details related to credit cards and credit applications and are directed to the same abstract idea. Dependent claims 3 and 12 recite displaying a link to the credit application at the display of the mobile device. The link and display of the mobile device are recited at a high level of generality and do not integrate the abstract idea into a practical application or provide significantly more than the abstract idea for the same reason as the independent claim discussed, above.  Accordingly claims 1, 3-5, 8-9, 12-14, and 17 are not patent-eligible.

Response to Arguments
35 U.S.C. § 101
Applicant's arguments filed 29 July 2022 have been fully considered but they are not persuasive. .
The applicant argues at page 9 that the claimed features clearly recite a practical application of a technological solution to a problem that includes a combination of different technological environments, features, capabilities, messages, communications, links, and the like in a specific, integrated, and practical application of the exception. The applicant lists a number of different features such as scanning a QR code, receiving a message in response to scanning the QR code, a link to an application, selecting a link, etc. at pages 9-10. 
This argument has been fully considered but is unpersuasive as all of the components and interactions recited at pages 9-10 of the Remarks are part of the particular technological environment of mobile devices and networked computers.  The additional elements, which include a mobile device, memory of a mobile device, a quick reference (QR) code, a digital credit card, mobile device display, messaging, links, , a system, and a web page do no more than limit the abstract idea of applying for and receiving a credit card to the particular technological environment of mobile devices and networked computers and thus do not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20140070001 to SANCHEZ teaches user device may scan a code at the merchant location [(retail store)] [and] [...] receive an offer to apply of the credit account in response to the scanning code
US 20130198004 to BRADLEY, N.T. et al teaches a system and method for providing content information via SMS messaging (abstract) including scanning QR codes ([45]);
US 20160189135 to HIRD, G.R. et al. teaches at [38] that in some implementations, virtual card payment application 240 can trigger and generate authentication image data for a virtual card transaction even when the user device is offline, allowing for use of the virtual card payment mechanism even in environments when network connectivity is unavailable, limited, or disallowed.
US 20160148309 A1 to CANAPINI; T et al teaches at [0007] and  [46] sending a credit card applicant a communication (such as a link) by email or in a text message to download credit card credentials
US 20110184856 A1 to SHAKKARWAR; Rajesh G discloses at [0056] a virtual card e-mailed to the customer/recipient or sent using a SMS; a virtual card is a payment method for which a non-physical manifestation of the card is generated; a user may create a virtual card as a virtual credit or debit card and it may be printed out, with the print-out being taken to a merchant location).
US 9038887 (O'HANLON, K.)  describes a System for responding to QR codes, ShotCodes, MobiTags, 2-dimensional bar codes, 3-dimensional bar codes, and images and figure 8 discloses sending a message with a link to a brochure)
US 20150262174 (MONGILLO, L.C. et al.)  (Offline access of a network based application: enabling the execution of a transaction when device is offline (MONGILLO:[0016]))
US 20110295748 (WOODRIFFE, C.)  (Digital credit card: digital credit card capable of storing multiple bank account information available to use for traditional purchasing transactions, displaying account data of selected account)
US 20130085938 A1 (STONE, K.J. et al.) (Secure virtual credit cards or credit card numbers may be sent via email as a card image or SMS text message)
US 20140136349 (DAVE, S. R.) (mobile phone transfers using digital cards)
US 20130110705 (CONWELL, T.) (borrowers initiate credit requests by scanning QR codes found on marketing material and fill out application form)
N. Waraporn, M. Sithiyavanich, H. Jiarawattanasawat and N. Pakchai, "Virtual Credit Cards on Mobile for M-Commerce Payment," 2009 IEEE International Conference on e-Business Engineering, 2009, pp. 241-246, doi: 10.1109/ICEBE.2009.40 Teaches placing credit cards in a mobile wallet and using one mobile phone for all credit cards
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621. The examiner can normally be reached Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694